Citation Nr: 0740998	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989 and from October 2001 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he began experiencing hearing loss 
as a result of noise exposure on the flight line in 1985, 
during his first period of active duty.  The medical evidence 
of record, however, does not demonstrate the existence of 
hearing loss disability, as defined by VA standards, until 
after the veteran's second period of active duty.  
Specifically, an audiological examination performed in July 
2003 revealed hearing loss in the veteran's left ear but none 
in his right ear.  38 U.S.C.A. § 3.385 (2007).

The Board notes that the record contains a formal finding 
dated in October 2006 that some of the veteran's service 
medical records are available.  The records that are 
available contain no complaints or treatment of hearing loss.  
However, the absence of documented evidence of hearing loss 
in service does not preclude a claimant from establishing his 
entitlement to service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Rather, service connection may 
nonetheless be granted when there is a post-service diagnosis 
of hearing loss and competent medical evidence establishing 
that the hearing loss disability is causally related to 
military service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing to  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).

Here, although the veteran currently has hearing loss 
disability in his left ear, it is unclear from the record 
whether that disability is causally related to his military 
service.  There is no medical opinion of record linking his 
hearing loss to service.  However, a 1988 audiological 
testing report indicates that the veteran was exposed to jet 
noise and supports his statements regarding his in-service 
noise exposure.  Therefore, the Board finds that a VA 
examination is necessary in order to provide sufficient 
competent medical evidence upon which a decision on this 
claim may be based.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent 
evidence in his possession.

2.  The RO or the AMC should schedule the 
veteran for an audiological examination to 
determine the nature and etiology of any 
hearing loss disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review.  

If hearing loss disability is diagnosed, 
the examiner must identify and explain the 
nature and severity of the hearing loss 
disability.

The examiner also must render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed hearing loss 
disability is related to the veteran's 
service, including but not limited to his 
reported noise exposure on the flight 
line.  To assist in this determination, 
the examiner should obtain a full history 
of the veteran's noise exposure and review 
the claims file.  The rationale for all 
opinions rendered must be set forth in 
writing.

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

